Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokahama, JP 2000-136269 as evidenced by machine translation.
Regarding claims 1, 3, 5 , 6 and 9-11, Yokohama (JP2000136569) discloses a masterbatch comprising a rubber component A having an average Tg of -110 to -15°C, reinforcing fillers, such as carbon black, a softening agent, and a sulfide compound represented by [Chemical formula 1] as defined in claim 1 of the application (claim 1). In the examples of D1, carbon black with a BET specific surface area of 92 m2/g and a DBP oil absorption of 117 mL/100 g is used in the masterbatch.
Yokohama further divulges a rubber composition comprising the masterbatch and a rubber component B.
Furthermore, Yokohama discloses that the reinforcing filler is in an amount of 40 to 100 parts and the sulfide compound in an amount of 0.5 to 10 parts, i.e. overlapping with the ranges as defined in claim 3 of the application. In the examples of Yokohama, the masterbatch is mixed in an amount of about 2.6 parts by mass with 100 parts by mass of the rubber component B.
Regarding claims 2, 7 and 8, while Yokohama does not explicitly mention the pH at 25°C of an aqueous dispersion of the filler, this limitation is seen as inherently met by the filler of Yokohama since it  complies with the chemical and physical requirements of the instant claims
Therefore the reference anticipates the rejected claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokohama in view of Bridgestone, US 2009/0018238.
 Yokohama is discussed in detail above. Yokohama fails to explicitly recite the use of organic solvent.
 Bridgestone, however, however, discloses a method for producing a rubber-filler material master batch for a rubber composition to be used in a tire or the like, wherein the rubber-filler material master batch is produced by mixing a rubber solution in which a diene-based rubber is dispersed in an organic solvent into a solution containing carbon black, mixing while agitating, and then removing the organic solvent. Bridgestone indicates that using this method makes it possible to obtain a master batch in which the filler material is stably and favorably dispersed.
 The master batch of document 1 also uses a diene-based rubber, and stably dispersing carbon black in such a rubber is a well-known problem to be addressed.
 Consequently, in order to stably disperse the carbon black in the invention disclosed in Yokohama, a person skilled in the art could have easily conceived of mixing in the organic solvent and then removing the organic solvent as per the disclosure of Bridgestone when producing the masterbatch.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118.  The examiner can normally be reached on 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J CAIN/Primary Examiner, Art Unit 1762